                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                              )
ELIZABETH SANKEY,                             )
    Plaintiff,                                )
                                              )
        v.                                    )
                                              )         C.A. No. 19·634·JJ1VI·PAS
UTGR, INC. cllb/a TvVIN RIVER, Alias,         )
TWIN RIVER MANAGEMENT GROUP,                  )
INC., Alias; and JOHN DOE,                    )
      Defendants.                             )
___________________________ )

                           MEMORANDUM AND ORDER

JOHN J. MCCONNELL, JR., Chief Judge, United States District Judge.

        Elizabeth Sankey has sued UGTR, Inc. d/b/a Twin River and Twin River

Management Group, Inc. ("Twin River") alleging claims of false arrest, malicious

prosecution, defamation, false light, and intentional infliction of emotional distress

arising out of the events surrounding her arrest, while she was working at Twin

Rivor. Twin River now moves to dismiss under Federal Rule 12(b)(G). ECF No. 5.

For the following reasons, the motion is DENIED.

   I.        BACKGROUND

        The Court. briefly summarizes the facts in the light most favorable to Ms.

Sankey.

        Ms. Sankey is an employee at Twin River. Twin River is a foreign corporation

that. owns and manages casinos and their respective hotels in Rhode Island,

Mississippi, and Colorado. On October 21, 2017, Twin River called Rhode Island



                                          1
State Police, who then arrested Ms. Sankey during her shift at Twin River.! As a

result, Twin River terminated her employment on January 19, 2018.             The state

cleclinecl to prosecute lVls. Sankey and dropped the charges against her.

      Ms. Sankey made a demand for arbitration contesting her discharge under the

collective bargaining agreement between her, her union, and Twin River (hereinafter

"the CBA"). An arbitrator issued a final and binding award concluding that Twin

River did not have just cause to discharge Ms. Sankey and ordered Twin River to

reinstate her to her position and make her whole for all lost wages and benefits. Twin

River fully complied with the arbitrator's order.

      Ms. Sankey began this action against Twin River 2 on February 20, 2019. She

amended her complaint on June 20, 2019; that complaint was served on Twin River

five months later on November 2G, 2019. The allegations brought against Twin River

are based on Ms. Sankey's arrest and events surrounding her arrest while working

at Twin River, not her termination. Specifically, she alleges that Twin River caused

her to be falsely arrested and unlawfully detained, maliciously prosecuted and

wrongfully abused process, defamed Ms. Sankey by falsely accusing her of illegal

activities and casting her in a false light, and intentionally inflicted emotional abuse

upon her. She alleges that this pre· and post·arrest (but pre-termination) conduct,

caused her emotional harm.




      tNo where in the record does it say why Twin River called the police on .Ms.
Sankey or why the police arrested Ms. Sankey.
     2 Ms. Sankey also sued John Doe, who she says is one or more unidentified
employees and/or co· conspirators of Twin River.
                                           2
          Twin River now moves to dismiss the Amended Complaint (ECF No. 5), which

Ms. Sankey opposes. ECF No. 7.

    II.      STANDARD OF REVIEW

          Federal Rule of Civil Procedure 12(b)(6) tests the plausibility of the claims

presented in a plaintiffs complaint. "To avoid dismissal, a complaint must provide 'a

short and plain statement of the claim showing that the pleader is entitled to relief."'

Garcfa·Catalan v. United States, 734 F.3d 100, 102 (1st Cir. 2013) (quoting Feel. R.

Civ. P. 8(a)(2)). At this stage, "the plaintiff need not demonstrate that she is likely to

prevail, but her claim must sug·gest 'more than a sheer possibility that a defendant

has acted unlawfully."' Id. at 102-03 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). The "complaint must contain sufficient factual matter, accepted as true, to

'state a claim to relief that is plausible on its face."' Iqbal, 556 U.S. at 678 (quoting

Bell Atl. C01p. v. Twomb~y, 550 U.S. 544, 570 (2007)).

          "The plausibility inquiry necessitates a two· step pavane." Gmda·Catal:in, 734

F.3d at 103. "First, the court must distinguish 'the complaint's factual allegations

(which must. be accepted as true) from its conclusory legal allegations (which need

not be credited)."' ld. (quoting J11orales·Cruz v. Univ. of PR., G76 F. 3d 220, 224 (1st

Cir. 2012)). "Second, the court must determine whether the factual allegations are

sufficient to support 'the reasonable inference that the defendant is liable for the

misconduct alleged."' Id. (quoting Haley v. Ci~v of Boston, 657 F.3d 39, 46 (1st Cir.

2011)). "In determining whether a complaint crosses the plausibility threshold, 'the

reviewing court [must] draw on its judicial experience and common sense."'            Id.

(alteration in original) (quoting Iqbal, 556 U.S. at 679).
                                            3
     III.      DISCUSSION

            Four Counts remain in Ms. Sankey's First Amended Complaint; Twin River

 seeks dismissal of each. The Court addresses them in turn. 3

     A. Rhode Island Rules of Civil Procedure Rule 4(1).

            Under tho Federal Rules of Civil Procedure 4(m), a plaintiff has 90 days to

 serve her complaint on the defendant or show good cause for the failure to do so. Fed.

 R. Civ. P. 4(m). However, in cases where state complaints are removed to federal

 court, "the general rule [is) that state law governs sufficiency of process prior to

 removal and should be applied by federal courts in determining whether there were

 procedural deficiencies prior to removal." OsbonJe v. Sandoz Nut1ition C01p., No. 95-

 1278, 1995 WL 597215, at *2, (1st Cir. Oct. 6, 1995); see also Ba.v Street

 Neighborhoocl, LLC v. Devine, No. 15-150S, 2015 vVL 6696810, at *6, (D.R.I. Nov. 3,

 2015). Tho issue of service here occurred prior to removal so this Court must look to

the Rhode Island Rules of Civil Procedure to determine if Ms. Sankey's service was

timely. Id.

     Under Rhode Island Superior Court Rule of Civil Procedure 4(1), a plaintiff must

serve her complaint "within one hundred and twenty (120) clays after the

commencement of the action." R.I. Super. Ct. R. Civ. P. 40). Failure to timely serve

requires dismissal, but "the court shall extend the time for service for an appropriate



:J    Twin River moved to dismiss all claims, arguing that Rhode Island's anti-
SLAPP statuto immunized its actions. In its reply, Twin River withdraws this
argument., agreeing that Hometown Pmperties, Inc v. Fleming; 680 A.2cl 56 (R.I.
1996) precludes this argument at this stage, but reserves the right to make its
argument on summary judgment. ECF No. 8.
                                             4
period" if a plaintiff can show "good cause for the failure." Id.; see also Bay Street

Neighb01'iwod, 2015 WL 6696810, at *10. However, notes to Amended Rule 4(1) show

that., although stated specifically in the rule, good cause need not be shown for a

district court to extend the time warranted for service. 4 ld. In the absence of good

cause, the court has discretion to either dismiss the case or allow a plaintiff more time

to servo. Grey v. Derden'an, No. C.A. 04·312L, 2007 WL 296212, at *2, (D.R.I. Jan.

26, 2007). Therefore, in light of the posture of this case, the Court declines to dismiss

l'vls. Sankey's case under Rhode Island Rule 4(l)'s 120 clay limit and will exercise its

discretion to extend the time for service because timeliness is the only defect and as

such, dismissal without prejudice would simply restllt in Ms. Sankey refiling the

action. Accordingly, Twin River's motion to dismiss for failure to timely serve is

DENIED.

   B. The Labor Management Relations Act.

   Twin River also moves to dismiss Ms. Sankey's complaint, arguing that tho Labor

Management Relations Act ("LMRA") preempts her claim. Section 301 of the LMRA

grants federal jurisdiction over claims arising from labor disputes. Allis-Chalmers




      ·I Rule 4(1) was amended to "enlarge[] the power of a judge ruling on a motion
to dismiss under this rule. It follows a 1993 amendment to the corresponding Federal
Rule (4m). The Advisory Committee note to that amendment reads in part as follows:
'Tho new subdivision explicitly provides that the court shall allow additional time if
there is good cause for the plaintiffs failure to effect service in the prescribed 120
clays, and authorizes tho court to relieve a plaintiff of the consequences of an
application of this subdivision even if there is no good cause shown .... Relief may be
justified, for example, if the applicable statute of limitations would bar the refilocl
action, or if the defendant is evading service or conceals a default in attempted
service."' R.I. Super. Ct. R. Civ. P. 4(1) advisory committee's note.
                                           5
CmjJ. v. Lueck, 471 U.S. 202, 220-21 (1985). Specifically, Section 301 governs claims

that are based on rights created by collective·bargaining agreements ("CBA") and

claims that are substantially dependent on the analysis of such.         H71Jitelwrst v.

1199SEIU Um.ted Health Care Worke1:s- East, 928 F.3d201, 207 (2d Cir. 2019) (citing

CateJjJillar Inc. v. T+iJ}jams, 482 U.S. 386, 394 (1987)). The Supreme Court has

treated Section 301 as "a warrant both for removing to federal court state law claims

preempted by section 301 and then dismissing them."          Ic/, see also O'Donnell v.

Bogg8, 611 F.3cl 50, 53 (1st Cir. 2010).

         To decide Twin River's motion on this ground, the Court must first consider

whether Ms. Sankey's claims are completely preempted. "Whether a given claim is

completely preempted depends importantly on tho elements of that claim under state

law and the content of the applicable CBA." O'Donnell v. Boggs, 611 F.3d 50, 54 (1st

Cir. 2010); see also Haggins v. Verizon New Englanc!, Inc., 648 F.3d 50, 55 (1st Cir.

2011).    If, in order to resolve the state-law claim, the analysis is "substantially

dependent" upon or "inextricably intertwined" on the CBA, the claim must be treated

as a Section 301 claim or be dismissed. Allis-ChalmeJ:> Cmp., 471 U.S. at 213; see

also Quesnel v. Prudential Ins. Co., 66 F.3d 8, 10 (1st Cir. 1995). A state· law claim

depends on the meaning of a CBA if either "(1) it alleges conduct that arguably

constitutes a breach of duty that arises pursuant to a collective bargaining

agreement, or (2) its resolution arguably hinges upon an interpretation of the

collective bargaining agreement." Haggins, 648 F.3d at 55.




                                           6
       However, if a plaintiff assorts a claim that is independent of the CBA

agreement, preemption does not occur. Caterpillar Inc., 482 U.S. at 396. A state·law

claim is considered independent of a CBA when "resolution of the state· law claim

does not require construing the collective·bargaining agreement." Lingle v. Norge

Division of}1,1agic Chef, Inc., 486 U.S. 399,407 (1988). Mere consultation of the CBA

does not compel preemption. Poole v. J11£gckey, 891 F. Supp. 2d255, 259 (D.R.I. 2012).

And '"purely factual questions about an employee's conduct or an employer's conduct

and motives do not require a court to interpret any term of a collective·bargaining

agreement."' Id. (quoting Flibotte v. Pennsylvam~7 Truck Lines, Inc., 131 F.3d25, 26

(1st Cir. 1997)).

       The Court finds that it does not have enough facts to determine whether lVIs.

Sankey's asserted daims of false arrest, malicious prosecution, defamation, false

light, and intentional infliction of emotional distress arise from a breach of duty under

the CBA. At this stage of the case, the Court cannot conclude that Ms. Sankey's

allegations either depend on an analysis of the CBA or on conduct outside the scope

of the CBA. Furthermore, because the Court has determined at this juncture of the

case that Ms. Sankey's claims are not preempted under the LMRA, it finds that the

Act's six·month statute of limitations does not bar Ms. Sankey's claims.             See

DelCostello v. Teamsters, 462 U.S. 151, 155 (1983) (holding that the six·month

statuto of limitations period applied to LMRA claims against an employer).

Accordingly, Twin River's motion to dismiss based on LJVIRA preemption is DENIED.

   C. Election of Remedies Doctrine



                                           7
         Twin River's final argument in favor of dismissal is that the election of

remedies doctrine bars Ms. Sankey's suit here because she already pursued her

administrative rights and was awarded her remedy under the arbitration agreement

with her union and Twin River.

         "The election of remedies doctrine applies only when tho remedies sought are

legally or factually inconsistent." Dopp v, HTP Corp., 947 F.2d 506, 514 (1st Cir.

1991).     The purpose of the doctrine is to prevent double recovery for the same

wrongdoing. Jd; see also Connectu LLC v. Zuckerberg; 522 F.3d 82, 90 (1st Cir.

2008). Under this theory, a litigant may not use one interpretation offacts that would

allow particular relief and then assume a contrary interpretation that would entitle

the litigant to different relief. Dionne v. JJI!ayol' and   Ci~v   Council of Baltimol'e, 110

F.3cl 677 (4th Cir. 1994). As such, "[t]he justice of enforcing the doctrine of election

of remedies .. .is emphasized by a consideration of the facts." U.S v. 0Tegon Lumbel'

Co., 260 U.S. 290, 2~JG (HJ22).

         Tho Court concludes that !VIs. Sankey's claims against Twin River in this case

are not baned by the arbitration she pursued when Twin River terminated her. The

arbitration decision involved her wrongful termination claims. only and this

complaint's allegations are rooted in Twin River's wrongful actions before the

arbitration decision was sought. Because the arbitration decision involved a separate

and distinct issue based on separate and distinct facts, Ms. Sankey's pursuit of these

claims here would not provide inconsistent remedies. When different remedies can

be enforced for different rights or distinct wrongdoings, the election of remedies has



                                            8
no application. Popp Telcom v. Amen"mn Sharecom, Inc., 210 F.3cl 928, 934 (8th Cir.

2000). Accordingly, Twin River's motion to dismiss on this ground is DENIED.


   IV.      CONCLUSION

         For the foregoing reasons, the Comt DENIES Twin River's lVIotion to Dismiss.

ECF No.5




John J. McConnell, r.
Chief J uclge
United States District Court

March 10, 2020




                                           9
